DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shan He (Reg. No. 68083) on 03/15/2021.The application has been amended as follows: 

1.	(Currently Amended) A method for detecting node outage, comprising:
during a first time period: 	
detecting, by a first node of a mesh network, a set of signals originating from a second node of the mesh network tracked by the first node, wherein the set of signals comprises radio frequency (RF) alive beacons or communication messages transmitted by the second node, the RF alive beacons indicating an operational status of the second node, and wherein the set of signals are detected during a time period that corresponds to at least a single alive beacon interval;
during a second time period, subsequent to the first time period: 	

receiving, at the first node, an advanced radio frequency (RF) alive beacon from a third node indicating an operational status of the third node and comprising an identification of the second node and a status of the second node;
updating, by the first node, the current status of the second node based, at least in part, upon the advanced RF alive beacon, the updating comprising determining that the second node is in a suspected outage state based on determining that the status of the second node in the advanced RF alive beacon is in the suspected outage state or an outage state;
in response to determining that the second node is in the suspected outage state, outputting, from the first node 
when no response to the ping is received from the second node within a response period, transmitting, by the first node, an outage alarm message to a next topologically higher layer of the mesh network, the outage alarm message comprising an identification of the second node.

2.	(Canceled)

further comprises:
determining that the second node is in a suspected outage state based on determining that a threshold number of the alive beacon intervals have passed since a latter of detecting the most recent signal from the second node by the first node or the time stamp for the most recent signal received by the third node from the second node, 
wherein outputting the ping is performed in response to determining that the second node is in a suspected outage state

4.	(Currently Amended) The method of claim 1, wherein updating the current status of the second node based, at least in part, upon the advanced RF alive beacon further comprises:
determining that the advanced RF alive beacon indicate that the second node is in an operational state;
updating the current status of the second node to be in the operational state; and
resetting a counter for a number of the alive beacon intervals that have passed since receiving a most recent signal from the second node to zero.

5.	(Original) The method of claim 1, further comprising:


6.	(Original) The method of claim 1, further comprising:
prior to transmitting the outage alarm message,
transmitting, by the first node to a fourth node, a request for information of the second node;
receiving, at the first node, a response to the request comprising a status of the second node;
updating, by the first node, the status of the second node based on the response; and 
wherein the outage alarm message is transmitted based on the updated status of the second node.

7.	(Original) The method of claim 6, wherein the request for information is transmitted to a plurality of nodes that includes the fourth node, wherein the first node identifies the plurality of nodes as nodes tracking the second node. 

8.	(Original) The method of claim 6, wherein the request for information is transmitted to a plurality of nodes that includes the fourth node, wherein the first node identifies the plurality of nodes as neighboring nodes of the first node. 


a processor configured to execute computer-readable instructions;
	a memory configured to store the computer-readable instructions that, when executed by the processor, cause the processor to perform operations comprising:
during a first time period: 	
detecting a set of signals originating from a second node of the mesh network tracked by the node, wherein the set of signals comprises radio frequency (RF) alive beacons or communication messages transmitted by the second node, the RF alive beacons indicating an operational status of the second node, and wherein the set of signals are detected during a time period that corresponds to at least a single alive beacon interval;
during a second time period, subsequent to the first time period: 	
determining a current status of the second node based on passage of  a threshold number of the alive beacon intervals since detecting a most recent signal from the second node, the most recent signal comprising a most recent RF alive beacon or a most recent communication message;
receiving an advanced radio frequency (RF) alive beacon from a third node indicating an operational status of the third node and comprising an identification of the second node and a status of the second node; and
updating the current status of the second node based, at least in part, upon the advanced RF alive beacon, the updating comprising determining that the second node is in a suspected outage state based on determining that the status of the second node in the advanced RF alive beacon is in the suspected outage state or an outage state;
in response to determining that the second node is in the suspected outage state, outputting
when no response to the ping is received from the second node within a response period, transmitting an outage alarm message to a next topologically higher layer of the mesh network, the outage alarm message comprising an identification of the second node.

10.	(Canceled)

11.	(Currently Amended) The node of claim 9, wherein updating the current status of the second node based, at least in part, upon the advanced RF alive beacon further comprises:
determining that the advanced RF alive beacon indicate that the second node is in an operational state;
updating the current status of the second node to be in the operational state; and
resetting a counter for a number of the alive beacon intervals that have passed since receiving a most recent signal from the second node to zero.

12.	(Original) The node of claim 9, wherein the operations further comprise:
prior to transmitting the outage alarm message:

receiving a response to the request comprising a status of the second node;
updating the status of the second node based on the response; and 
wherein the outage alarm message is transmitted based on the updated status of the second node.

13.	(Original) The node of claim 12, wherein the request for information is transmitted to a plurality of nodes that includes the fourth node, wherein the node identifies the plurality of nodes as nodes tracking the second node. 

14.	(Original) The node of claim 12, wherein the request for information is transmitted to a plurality of nodes that includes the fourth node, wherein the node identifies the plurality of nodes as neighboring nodes of the node. 

15.	(Currently Amended) A system, comprising a plurality of nodes communicatively connected via a mesh network, the plurality of nodes comprising a first node, a second node, and a third node, wherein:
the second node is configured to transmit signals comprising communication messages and radio frequency (RF) alive beacons, the RF alive beacons indicating an operational status of the second node; and

during a first time period:
detecting a set of signals originating from the second node, wherein the set of signals are detected during a time period that corresponds to at least a single alive beacon interval;
during a second time period, subsequent to the first time period:
determining a current status of the second node based on passage of a threshold number of the alive beacon intervals since detecting a most recent signal from the second node, the most recent signal comprising a most recent RF alive beacon or a most recent communication message;
receiving an advanced radio frequency (RF) alive beacon from the third node, the advanced RF alive beacon indicating an operational status of the third node and comprising an identification of the second node and a status of the second node;
updating the current status of the second node based on the advanced RF alive beacon, the updating comprising determining that the second node is in a suspected outage state based on determining that the status of the second node in the advanced RF alive beacon is in the suspected outage state or an outage state;
in response to determining that the second node is in the suspected outage state, outputting


16.	(Original) The system of claim 15, wherein the plurality of nodes further comprises a fourth node and the first node is further configured for, prior to transmitting the outage alarm message:
transmitting, to the fourth node, a request for information of the second node;
receiving a response to the request comprising a status of the second node; and
updating the current status of the second node based on the response,
wherein the outage alarm message is transmitted based on the updated status of the second node.

17.	(Original) The system of claim 16, wherein the request for information is transmitted to a set of nodes that includes the fourth node, wherein the first node identifies the set of nodes as nodes tracking the second node. 

18.	(Original) The system of claim 16, wherein the request for information is transmitted to a set of nodes that includes the fourth node, wherein the first node identifies the set of nodes as neighboring nodes of the first node. 


determining that the response indicates that the second node is in an operational state;
updating the current status of the second node to be in the operational state; and
resetting a counter for a number of the alive beacon intervals that have passed since receiving a most recent signal from the second node to zero.

20.	(Canceled)
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “determining, at the first node, a current status of the second node based on passage of  a threshold number of the alive beacon intervals since detecting a most recent signal from the second node, the most recent signal comprising a most recent RF alive beacon or a most recent communication message; receiving, at the first node, an advanced radio frequency (RF) alive beacon from a third node indicating an operational status of the third node and comprising an identification of the second node and a status of the second node; upon the advanced RF alive beacon, the updating comprising determining that the second node is in a suspected outage state based on determining that the status of the second node in the advanced RF alive beacon is in the suspected outage state or an outage state; second node is in the suspected outage state, outputting, from the first node, a ping to the second node requesting a response to the ping; and .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SYED ALI/Examiner, Art Unit 2468